Name: Commission Regulation (EEC) No 3476/89 of 20 November 1989 suspending advance fixing of export refunds on certain cereals exported in the form of macaroni, spaghetti and similar products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 89 Official Journal of the European Communities No L 337/23 COMMISSION REGULATION (EEC) No 3476/89 of 20 November 1989 suspending advance fixing of export refunds on certain cereals exported in the form of macaroni, spaghetti and similar products Comunity exports of pasta products to the United States (*) ; whereas the situation on that market may make it necessary for the refunds on certain products to be adjusted ; whereas in order to prevent applications for advances fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended. HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular Article 16 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty^ and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3209/88 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 and Article 5 (3) of Regulation (EEC) No 3035/80 make provision for advance fixing of the refund - to be suspended for basic products exported in the form of certain goods ; Whereas there is a settlemnt between the European Economic Comunity and the United States of America on Article 1 Advance fixing of export refunds on wheat and durum wheat exported in the form of macaroni, spaghetti and similar products falling within heading No 19.02 of the Common Customs Tariff to the United States of America is suspended up to 23 November 1989 inclusive. Article 2 This Regulation shall enter into force on 21 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1989 . For the Commission Martin BANGEMANN Vice-President , (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 274, 23. 9 . 1989, p. 41 . (3) OJ No L 323, 29 . 11 . 1980, p. 27. b) OJ No L 286, 20 . 10 . 1988 , p. 6. 0 OJ No L 275, 29. 9 . 1987, p. 36.